Citation Nr: 0711008	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for the cause of the veteran's death. 

In March 2007, the Board granted a motion to advance the case 
on the docket due to financial hardship.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The Certificate of Death and autopsy report show that the 
veteran committed suicide by hanging on January [redacted], 2004, 
with no evidence that natural disease contributed to his 
death.

2.  During his lifetime, the veteran was service connected 
for the residuals of an injury to the fifth finger of the 
right hand, bicipital tendonitis of the right shoulder with 
impingement due to the fifth finger residuals and lateral 
epicondylitis due to the right shoulder disability, with a 
combined disability rating of 30 percent.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.

4.  The medical evidence did not show that the veteran had 
PTSD or that any diagnosed psychiatric disorder was the 
result of an in-service disease or injury.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran had a 
psychiatric disorder as a result of his military service, and 
that led to his death by suicide.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2006).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2006).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2006).

After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that the 
veteran's psychiatric disorder, implicated in the veteran's 
death, was related to his period of active military service.  
The Certificate of Death and autopsy report state that the 
veteran died of asphyxiation due to hanging on January [redacted], 
2004.  The appellant contends that the veteran had a 
psychiatric disorder due to service.  This has been variously 
claimed as depression and post traumatic stress disorder 
(PTSD).  Service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre- existing such service, was aggravated 
during service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  The first question that must be 
addressed, therefore, is what psychiatric disorders the 
veteran had at the time of his death.

The veteran was seen for numerous counseling treatment 
sessions in association with alcohol addition.  During the 
course of those sessions, the veteran was diagnosed with a 
depressive disorder and anxiety.  The veteran also complained 
that he thought he had PTSD.  The veteran was seen by several 
mental health professionals between December 2002 and January 
2003.  He was diagnosed with major depression and anxiety, 
but it was concluded that PTSD must be "ruled out."  It was 
eventually concluded that the veteran had "subdiagnostic 
PTSD."  This means that while the veteran showed symptoms of 
PTSD, he did not meet the criteria for a diagnosis of PTSD.  


Service connection, including for the cause of the veteran's 
death, is predicated on a current, diagnosed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Board is aware that the veteran had been seeking service 
connection for PTSD at the time of his death; however, this 
in no way ameliorates the requirement for a current 
diagnosis.  In other words, the record must include medical 
evidence that the veteran actually had PTSD.  Such evidence 
is missing in this case.  The Board is cognizant of the fact 
that the veteran and the appellant argued that he had PTSD 
due to his military service; however, they both lack the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  

The Board will therefore address whether the veteran's 
diagnosed depressive disorder and anxiety were the result of 
service.  There is no indication that the veteran suffered 
from depression or anxiety during service. There are no 
inservice treatment notes for psychiatric problems.  The 
veteran's service records do indicate that he was involved in 
a fistfight with another soldier; however, it is also clear 
that this was not the result of the veteran's actions or 
problems, but due to provocation by the other soldier.  The 
veteran's DD 214 indicates that he was discharged for abuse 
of illegal drugs.  The veteran's personnel file has also been 
associated with the claims folders and there is no indication 
of a depressive disorder or any other psychiatric disorder.


Upon a review of the evidence, the Board finds that there is 
no objective evidence that the veteran suffered from a 
psychiatric disorder or other related symptomatology during 
active service.  Simply put, there is no evidence that the 
veteran's alleged depression or anxiety began during service 
or were in any way related to service and the appellant has 
not submitted any evidence showing that the veteran's suicide 
is in any way related to the veteran's service or to a 
service-connected disability.  

In addition, the Board notes that the death certificate does 
not indicate that there were other significant conditions 
affecting the cause of death.  And, the record is clear that, 
at the time of his death, service connection was in effect 
only for his right hand, elbow and shoulder.  As such, the 
veteran had no service-connected disabilities that could have 
resulted in the immediate or underlying cause of death or 
have been etiologically related to the cause of his death.

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that caused 
the veteran's death, that is, suicide by hanging, may be 
service-connected.  Under the laws administered by VA, 
service connection may be granted for the cause of death by 
suicide in situations in which it is established that at the 
time of death there was mental unsoundness due to or the 
proximate result of a service connected disease or injury.  
Where the evidence shows no reasonable adequate motive for 
suicide, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances that could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.302 (2006); see also Sheets v. Derwinski, 2 Vet. App. 512 
(1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a) (2006).

There is no need in this case to determine whether the 
veteran's suicide resulted from mental unsoundness because in 
order for the suicide to be service-connected, such 
unsoundness would have to be due to or the result of a 
service-connected disability.  As discussed above, even if 
the veteran's psychiatric disabilities led to the suicide 
(which the Board is not deciding as a matter of fact since 
that is likely a medical question), he is not entitled to 
service connection for a psychiatric disorder.  There has 
been no allegation or any evidence suggesting the 
disabilities for which the veteran was service connected - 
right hand, elbow, and shoulder - led in any way to mental 
unsoundness or the suicide.

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
suicide was not the result of an unsound mind due to a 
service connected disability.  The evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.  See 38 C.F.R. § 3.312. 

II. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The April 2004 letter told her to 
provide any relevant evidence in her possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The appellant has not 
identified private medical records which would be relevant to 
the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

An opinion was not obtained in this case.  The veteran had 
sought service connection during his life on the grounds that 
the appellant now uses to argue for service connection for 
the cause of his death.  The veteran had a VA examination on 
the question of whether depression was related to service and 
the veteran did not have a diagnosis of PTSD despite specific 
inquiry by a psychiatrist during his lifetime.  The Board 
concludes that further opinion is not necessary to the 
resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


